Citation Nr: 0808448	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-11 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for muscle strain with degenerative disc disease of 
the lumbar spine prior to March 29, 2005.

2.  Entitlement to a disability rating greater than 20 
percent for muscle strain with degenerative disc disease of 
the lumbar spine since March 29, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
November 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO denied a claim for a rating greater 
than 10 percent for muscle strain with degenerative disc 
disease of the lumbar spine.  

In a January 2007 rating decision, the RO increased the 
disability rating to 20 percent effective March 29, 2005.

Since the RO did not grant the 20 percent rating back to the 
date of claim, October 21, 2003, two issues are on appeal 
before the Board: (1) entitlement to a disability rating 
greater than 10 percent for muscle strain with degenerative 
disc disease of the lumbar spine prior to March 29, 2005; and 
(2) entitlement to a disability rating greater than 20 
percent for muscle strain with degenerative disc disease of 
the lumbar spine since March 29, 2005.

In the January 2007 rating decision, the RO also granted 
service connection for radiculopathy of the right lower 
extremity as secondary to service connected degenerative disc 
disease of the lumbar spine.  The veteran has not initiated 
an appeal on this issue and, as such, the only issues fully 
developed are set out on the title page.

The veteran failed to report for a Travel Board hearing 
scheduled in February 2008.  The Board will proceed as if the 
hearing request has been cancelled.  38 C.F.R. § 20.704(d).





FINDINGS OF FACT

1.  Prior to March 29, 2005, the veteran's service connected 
lumbar spine muscle strain with degenerative disc disease 
more nearly approximated the criteria for muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour such as lordosis.

2.  For the entire appeal period, there has been no evidence 
that the veteran's service connected lumbar spine muscle 
strain with degenerative disc disease results in forward 
flexion of 30 degrees or less, ankylosis, or incapacitating 
episodes of intervertebral disc syndrome (IVDS).


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating (but no 
greater) for muscle strain with degenerative disc disease of 
the lumbar spine have been met prior to March 29, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5243 
(2007).

2.  The criteria for a disability rating greater than 20 
percent for muscle strain with degenerative disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  See 
generally 38 U.S.C.A. § 5110(b)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The Board has considered several diagnostic codes in 
evaluating this disorder.  Diagnostic Code 5235 (vertebral 
fracture or dislocation), Diagnostic Code 5236 (sacroiliac 
injury and weakness), Diagnostic Code 5237 (lumbosacral or 
cervical strain), Diagnostic Code 5238 (spinal stenosis), 
Diagnostic Code 5239 (spondylolisthesis or segmental 
instability), Diagnostic Code 5240 (ankylosing spondylitis), 
Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 
(degenerative arthritis of the spine) (see also, Diagnostic 
Code 5003), and Diagnostic Code 5243 (IVDS) are evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 10 percent rating where 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or, combined range 
of motion for the thoracolumbar spine greater than 120 
degrees but not greater than 235 degree; or, localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  

A 20 percent is warranted where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.

For VA purposes, "normal" ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V.

The veteran's clinical records in July and October 2003 
reflect his complaints of low back pain with muscle spasm.  
He was found to have tenderness in the lumbar areas with 
range of motion "guarding" which were treated with a muscle 
relaxant.  VA examination in December 2003, which did not 
provide range of motion findings for all directions or fully 
address the extent of functional impairment of the lumbar 
spine during flare-ups of disability, did note the existence 
of slight loss of lumbar lordosis.  VA examination in 
December 2006 described straightening of lumbar lordosis.  

In its January 2007 rating decision, the RO appears to have 
awarded the 20 percent rating, in part, based upon "reversed 
lordosis."

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6.  

Unfortunately, the medical evidence does not fully describe 
the extent of the veteran's lumbar lordosis.  However, the 
fact of the matter remains that the veteran's lumbar 
lordosis, which partially forms the basis for the staged 
rating assigned by the RO, was present at the time of the VA 
examination in December 2003.  On this evidence, and upon 
application of the doctrine of the benefit of the doubt as 
well as the principles of 38 C.F.R. § 4.7, the Board finds 
that the veteran's muscle strain with degenerative disc 
disease of the lumbar spine more nearly approximated the 
criteria for muscle spasm or guarding severe enough to result 
in an abnormal spinal contour such as lordosis.

Based on the above, the Board concludes that the veteran's 
muscle strain with degenerative disc disease of the lumbar 
spine has met the criteria for a 20 percent disability rating 
since the inception of the appeal.  

In pursuing his claim on appeal, the veteran has requested 
the RO to assign a 20 percent evaluation which, pursuant to 
this decision, has been awarded for the entire appeal period.  
Absent a showing that he intends such a rating to satisfy his 
claim in full, the Board will presume that he is the maximum 
benefits allowed by law and regulation so that the claim 
remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 
(1992).

The criteria for the next higher 40 percent rating under the 
General Rating Formula for Diseases and Injuries of the Spine 
requires forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  The evidence does not show, and it is 
not claimed, that the veteran's lumbar spine is ankylosed.  
See 38 C.F.R. § 4.71a, Note 5 (For VA compensation purposes, 
"ankylosis" is a condition in which the entire spinal 
segment is fixed in flexion or extension). 

The evidence covering the entire appeal period does not show 
that the veteran's thoracolumbar spine results in forward 
flexion of 30 degrees or less.  For example, VA examination 
in December 2006 showed that the lumbar spine was limited to 
60 degrees of flexion due to pain.  The prior VA examination 
in December 2003 measured forward flexion to 80 degrees.  
This is highly probative evidence against this claim.

Additional evidence includes the veteran's VA clinical 
records reflecting his complaint of low back pain with muscle 
spasm.  His VA clinical records do not provide any range of 
motion findings, but a clinical evaluation in July 2003 
described decreased range of motion (ROM), especially with 
left lateral flexion.  Clinical visitations in October 2003 
described slightly (sl) decreased ROM in rotation and 
flexion, and "guarded" ROM.  A May 2006 clinical record 
described aggravation of back pain with flexion at the waist.  
The Board is of the opinion that these clinical findings 
provide further evidence against this claim, failing to 
indicate that the higher criteria is met. 

The Board also finds that a disability rating in excess of 20 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  VA examination in 
December 2006 found that repetitive motion did not result in 
any change in stability, incoordination, fatigability, 
endurance, pain level or range of motion, providing more 
evidence against this claim.  Furthermore, the veteran has 
been seen in the clinical setting during exacerbations of low 
back pain.  The descriptions of his range of motion loss at 
these times simply do not provide any basis to assign a 
disability rating in excess of 20 percent under these 
provisions. 

The veteran has been diagnosed with degenerative disc disease 
of the lumbar spine.  IVDS is evaluated either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243.

Under Diagnostic Code 5243, a 10 percent rating requires 
incapacitating episodes of IVDS having a total duration of at 
least one week but less than two weeks during the past twelve 
months.  A 20 percent rating requires incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating 
requires incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  A 60 percent rating requires incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
and treatment prescribed by a physician.  Id.

The record does not reflect that the veteran has had any 
instances of IVDS which required bed rest and treatment 
prescribed by a physician.  In fact, during his VA 
examination in December 2006, the veteran denied having any 
incapacitating episodes in the last year.  Thus, the Board 
finds no basis for an award under Diagnostic Code 5243 which 
would exceed the combined ratings for the orthopedic and 
neurologic manifestations of IVDS currently in effect.

The veteran undoubtedly experiences episodes of thoracolumbar 
spine pain which interferes with his employment and 
activities of daily living as demonstrated by his lay 
statements and clinical treatment records.  It is important 
for the veteran to understand that these problems are the 
basis for his current evaluation.  At his December 2003 VA 
examination, he reported missing approximately 14 days of 
work over the year due to back pain.  His 20 percent rating 
contemplates impairment in his earning capacity, as well as 
loss of working time, commensurate with his level of 
compensation.  See 38 C.F.R. § 4.1.  The Board finds that 
there is no evidence of any unusual or exceptional 
circumstances, such as "marked" interference with 
employment or frequent periods of hospitalization related to 
the service-connected disability at issue, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the Board thus concludes that the veteran's muscle 
strain with degenerative disc disease of the lumbar spine 
meets the criteria for a 20 percent disability rating for the 
entire appeal period, but does not meet the criteria for a 
rating greater than 20 percent for any time during the appeal 
period.  The veteran's lay report of chronic low back pain 
with muscle spasm, in conjunction with the doctrine of 
reasonable doubt, has been relied upon in awarding the 20 
percent rating.  See 38 U.S.C.A. § 5107(b).  The 
preponderance of the lay and medical evidence, however, is 
against a higher rating still. 

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to also notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

A pre-adjudicatory RO letter dated in November 2003 advised 
the veteran of the types of evidence and/or information 
deemed necessary to substantiate his claim and the relative 
duties of the veteran and VA in developing the claim.  He was 
specifically notified that he could submit evidence showing 
that his service connected lumbar spine disability worsened 
and/or caused or aggravated additional disabilities.  In 
March 2006, he was advised of the criteria for establishing a 
disability rating and effective date of award.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the pre-adjudicatory 
notice did not fully comply with the VCAA requirements.  
However, the veteran's statements of record, to VA examiners 
as well as argument presented on appeal, specifically speak 
to the effects that his lumbar spine symptoms have upon his 
work and activities of daily living.  His representative has 
argued for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b).  He has described symptoms such 
as pain, muscle spasm and functional impairment on use, and 
has specifically denied any incapacitating episodes of 
disability, which address the relatively straightforward 
criteria that allow for higher disability percentages.  

As the Board has awarded a uniform rating for the entire 
appeal period, there is no prejudice to the veteran in the 
untimely notice of the criteria for establishing an effective 
date of award.

Overall, the Board finds that veteran and his representative 
have demonstrated actual knowledge of the evidentiary 
requirements for the increased rating claim on appeal.  On 
the facts of this case, the Board finds that the notice 
errors have not affected the essential fairness of the 
adjudication and have not resulted in any prejudicial harm to 
the veteran.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records, and the veteran has not identified any other 
potentially available evidence.  The RO provided the veteran 
two VA examinations during the appeal period.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

A disability rating of 20 percent for muscle strain with 
degenerative disc disease of the lumbar spine prior to March 
29, 2005 is granted.

A disability rating greater than 20 percent for muscle strain 
with degenerative disc disease of the lumbar spine is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


